UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2015


In re:   STEVEN C. WILSON,


                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:08-ct-03053-BO)


Submitted:   January 15, 2009               Decided: January 21, 2009


Before MOTZ and    SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steven C. Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven C. Wilson petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 42

U.S.C. § 1983 (2000) complaint.             He seeks an order from this

court directing the district court to act.              We find there has

been   no   undue    delay   in   the   district   court.      Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and    argument   would   not   aid   the

decisional process.




                                                            PETITION DENIED




                                        2